Title: From Thomas Jefferson to John Strode, 17 April 1806
From: Jefferson, Thomas
To: Strode, John


                        
                            Dear Sir
                            
                            Washington April 17. 06.
                        
                        I recieved last night your friendly letter of the 10th. I hope you will never give yourself the trouble to
                            think again on the matter respecting Genl Lee. I dare say the General will be sensible, from what I have written him,
                            that it furnishes no subject of complaint on his part against either you or myself.
                        Congress will rise certainly on the 21st. and will have gone through all material business except that of the
                            defence of our Spanish frontier. I do hope however it will need no defence. mr Randolph will probably leave this about
                            the 28th. and myself not till the 6th. of May. I am panting for mountain air & relaxation. Accept my friendly
                            salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    